Citation Nr: 9900379	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than October 1, 1993 
for a permanent and total disability rating for pension 
purposes.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.

This case comes to the Board of Veterans Appeals (Board) 
from a July 1995 RO decision which granted the veteran a 
permanent and total disability rating for non-service-
connected pension purposes, effective from October 1, 1993.  
The veteran appeals for an earlier effective date.

The Board notes that, prior to the ROs grant of pension, the 
veteran was assisted by a paralegal of Legal Aid Society of 
Mid-New York, Inc., and the veteran submitted a power of 
attorney which named that organization as his representative.  
Such power of attorney is defective, as it does not designate 
a recognized veterans service organization, or an individual 
attorney or agent.  See 38 C.F.R. §§ 14.631, 20.601, 20.603 
(1998).  In his current appeal for an earlier effective date, 
the veteran is unrepresented.  The RO should inform him of 
the need to execute a proper power of attorney in any future 
claims.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an effective date 
prior October 1, 1993, for the award of a permanent and total 
disability rating for pension purposes.  Specifically, he 
contends that he is entitled to an effective date of August 
27, 1990, as this is when he first filed an application for 
pension.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the veteran is entitled to an earlier effective date of 
August 27, 1990 for a permanent and total disability rating 
for pension purposes.


FINDINGS OF FACT

1.  The veterans initial claim for pension benefits was 
received by the RO on August 27, 1990.  

2.  The RO denied the pension claim in May 1991; the veteran 
was notified of this soon thereafter; and he filed a notice 
of disagreement in April 1992.

3.  In July 1995, while the initial claim was still pending 
on appeal, the RO granted a permanent and total disability 
rating for pension purposes.

4.  As of the August 27, 1990 claim, the veteran was 
permanently and totally disabled.  Within the year prior to 
such claim, he did not become permanently and totally 
disabled, followed by medical incapacitation of at least 30 
days as would prevent filing a claim.


CONCLUSION OF LAW

The correct effective date for a permanent and total 
disability rating for pension purposes is August 27, 1990, 
the date of RO receipt of the claim which was pending on 
appeal when the benefit was granted.  38 U.S.C.A. §§ 5110, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.400, 20.200, 
20.201, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1971 to 
September 1974.

On August 27, 1990, the veteran submitted a claim for non-
service-connected pension benefits, based on a psychiatric 
disorder.  He reported he had been receiving disability 
benefits from the Social Security Administration (SSA) since 
1988.

In a May 1991 decision, the RO denied a permanent and total 
disability rating for pension purposes.  The veteran was 
notified of this decision and of his appellate rights in June 
1991.  

In July 1991, the veteran submitted additional evidence in 
support of his claim.

In April 1992, the RO received additional evidence from the 
veteran, as well as a statement in which he asked that his 
pension claim be reconsidered; he said that if the benefit 
was not granted he requested a statement of the case so he 
could appeal

In a September 1992 decision, the RO again denied a permanent 
and total disability rating for pension purposes.  The 
veteran was notified of this decision in September 1992.

On October 1, 1993, the RO received a letter from a paralegal 
of the Legal Aid Society of Mid-New York, Inc., which 
indicated that the veteran disagreed with the September 1992 
RO decision, and which purported to be a notice of 
disagreement on behalf of the veteran.  Attached to the 
letter was a copy of the ROs September 1992 notice of the 
last adverse decision, as well as a power of attorney form.

Subsequently, there was additional correspondence between the 
RO and legal aid.  Additional evidence was submitted, 
including SSA records showing the veteran was awarded SSA 
disability benefits in 1988 due to a psychiatric disorder.

In a July 1995 decision, the RO granted the veteran's a 
permanent and total disability rating for non-service-
connected pension purposes, based on a psychiatric disorder, 
and such was made effective October 1, 1993.  The veteran 
subsequently appealed for an earlier effective date.

II.  Analysis

The veteran contends that he is entitled to an effective date 
prior to October 1, 1993 for a permanent and total disability 
rating for pension purposes.  Specifically, he contends that 
he is entitled to an effective date of August 27, 1990, as 
this is when he first filed an application for pension 
benefits.

Unless specifically provided otherwise, the effective date of 
an award for pension benefits shall be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is otherwise 
provided that, if the veteran was prevented, by reasons of a 
disability which was so incapacitating, from applying for 
pension benefits for a period of at least 30 days beginning 
on the date on which he became permanently and totally 
disabled, the effective date will be the date of application 
for the benefits or the date on which he became permanently 
and totally disabled, provided that the veteran applies for a 
retroactive award within one year from such date, whichever 
is to the advantage of the veteran.  While rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented the filing 
of a claim. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 
3.400(b)(1).

The file shows the veterans initial pension claim was 
received by the RO on August 27, 1990.  It is neither claimed 
nor shown that, within the year preceding such claim, he 
became permanently and totally disabled followed by medical 
incapacitation of at least 30 days as would prevent filing of 
a claim.  Thus, no retroactive benefits prior to August 27, 
1990 are possible.  Id.

The veterans initial August 27, 1990 claim was denied by the 
RO in May 1991, and he was informed in June 1991.  In April 
1992, besides submitting additional evidence and asking that 
his claim be reconsidered, the veteran indicated that if the 
decision remained adverse he wanted to be sent a statement of 
the case so he could appeal.  In the judgment of the Board, 
this was an adequate notice of disagreement with the May 1991 
RO decision (not merely a request for reconsideration), and 
it was also a timely notice of disagreement filed within one 
year of notice of the RO decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302.  At this point, an 
appeal was initiated and the RO should have issued a 
statement of the case, but it did not do so.  See 38 C.F.R. 
§ 19.26.  In any event, the effect of the timely notice of 
disagreement was to render the May 1991 RO decision non-final 
and keep alive the original August 27, 1990 pension claim.  

In selecting October 1, 1993 as the effective date for the 
benefit, the RO found that prior decisions had become final, 
and that a new claim was filed on that date.  However, as 
discussed above, the Board finds otherwise.  The initial 
August 27, 1990 pension claim was still pending when the RO, 
in July 1995, granted a permanent and total disability rating 
for pension purposes, and thus the effective date is to be 
determined in relation to the initial claim.  Not only was 
the claim received by the RO on August 27, 1990, that is also 
the date entitlement arose, since the evidence, including all 
records assembled during the lengthy time that the initial 
claim was pending, indicates that the veteran was permanently 
and totally disabled on August 27, 1990.  Therefore, in 
accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400,  
the correct effective date for the benefit is August 27, 
1990.

For these reasons, an earlier effective date of August 27, 
1990 for a permanent and total disability rating for pension 
purposes is granted.  Actual payment of pension thereafter is 
subject to rules concerning income limits, etc., and such 
will be addressed by the RO.


ORDER

An earlier effective date of August 27, 1990, for a permanent 
and total disability rating for pension purposes, is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
